Citation Nr: 1329684	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  05-17 766	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 25, 2010.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California, which denied service connection for a back disability, among other issues, and an April 2007 decision by the RO in San Diego, California, which denied TDIU.  

The RO determined that the Veteran did not timely perfect a TDIU appeal and did not certify the issue as being on appeal.  However, applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35.  

The July 2008 statement of the case (SOC) for TDIU was issued over a year after the RO denial in April 2007.  Consequently, the Veteran had 60 days from issuance of the July 24, 2008 SOC to file a substantive appeal.  38 C.F.R. § 20.302.  In August 2008, he filed another TDIU claim on VA Form 21-8940.  Then he submitted a VA Form 9 for TDIU signed on September 21, 2008.  Although a date stamp is not on the TDIU VA Form 9, it appears to be part of a submission that was date stamped on September 23, 2008.  As a result, the Board finds it to be a timely substantive appeal, and the issue is properly before the Board.  Id.  (The Veteran has since been granted a 100 percent rating from May 25, 2010, based on the combined effect of his service-connected disabilities, which makes the question of current entitlement to TDIU a moot issue.  Nevertheless, because the date of his claim for TDIU that led to the current appeal preceded the May 25, 2010, date, the question remains as to entitlement to TDIU prior to May 25, 2010.)

Effective September 30, 2009, the Veteran changed his representative from the Disabled American Veterans to the National Association of County Veterans Service Officers.

The Veteran also timely appealed denials of service connection for depression, left shoulder, left elbow, and upper respiratory disabilities from the April 2003 RO decision.  In September 2009, the RO granted service connection for depression.  In December 2010, the RO granted service connection for left shoulder arthritis, left elbow tendonitis, and asthma.  As these grants are considered total, they are no longer on appeal.  The December 2010 rating decision also resulted in the Veteran having a total combined rating effective May 25, 2010.  

The Veteran filed a notice of disagreement with the December 2010 RO decision's assignment of effective dates and disability ratings.  The RO issued an October 2011 SOC, but the Veteran did not file a substantive appeal.  Consequently, the issues covered in the October 2011 SOC are not on appeal.  38 C.F.R. §§ 20.200, 20.202.

The Veteran was afforded a June 2013 hearing before the undersigned.  A hearing transcript is associated with claims folder.  At the hearing, the Veteran stated that he wanted to limit his appeal to the issues listed on the title page above, and desired to withdraw any other issues that may be on appeal.  Hence, to the extent there are any outstanding issues that were previously appealed, they are no longer on appeal.  38 C.F.R. § 20.204.


REMAND

All of the Veteran's service treatment records (STRs), Social Security Administration (SSA) disability records, and possible state vocational rehabilitation records do not appear to have been associated with the claims file.  Additional efforts are necessary to secure as many of these records as possible.  38 U.S.C.A § 5103A(a)(1); 38 C.F.R. § 3.159(c).

The currently available STRs are limited to the Veteran's separation examination report.  It appears that additional STRs have been previously available as a prior Board decision referenced review of them.  As recently as the December 2010 RO decision, the RO acknowledged STR receipt and review.  However, in an April 2012 deferred rating decision, the RO noted that the STRs were limited to the entrance and separation examinations and requested further development.  

In April 2012, the RO requested that the Veteran submit any STRs in his possession and informed him they would contact the service department to request his STRs.  A May 2012 National Personnel Records Center (NPRC) response shows that the STRs are not available as they were "fire related."  (A catastrophic 1973 fire at the NPRC destroyed many records.)  The Veteran was not informed about the NPRC's negative response and no further search efforts were made.  As detailed in the instructions below, additional efforts are necessary to ensure that STRs are available.  

The Veteran asserts that he has been unemployed since 1980 and has only had sporadic employment thereafter.  The record indicates he has been awarded SSA disability benefits.  (See June 2013 hearing; July 2001 friend statement).   It does not appear that SSA records have ever been requested.  As they are considered Federal records and pertinent to the TDIU claim, they must be obtained as detailed below.  Golz v. Shinseki, 590 F.3d 1317, 1321.  Additionally, a medical opinion should be obtained as instructed below.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995).

The Veteran applied to the California Department of Rehabilitation for vocational rehabilitation in approximately 1996.  It is unclear if he actually participated in any state vocational rehabilitation program.  An attempt to locate these records is necessary as instructed below.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran submit any SSA disability and California Vocational Rehabilitation records in his possession.

2.  Contact the NPRC again to ensure that the STRs are unobtainable.  If so, take action to reconstruct the record or obtain records from alternate sources.  Contact all pertinent custodians and document all responses.  A search at the RO should also be undertaken, especially in light of the fact that reference was previously made in the claims files to the existence of the records.  Search efforts for the active duty STRs must continue until it is certain further efforts would be futile.  In the event additional STRs cannot be located, issue a formal finding of unavailability listing all custodians contacted and their responses with notice to the Veteran and his representative.  

3.  Contact the SSA and request all records pertaining to the Veteran's award of SSA disability benefits.  Search efforts for the SSA disability records must continue until it is certain further efforts would be futile.  

4.  Contact the California Department of Vocational Rehabilitation for any pertinent records for the Veteran.  Obtain consent from the Veteran as necessary and document all correspondence.  

5.  After completing the development above and associating any newly generated records with the claims folder, contact an appropriate clinician for a TDIU medical opinion.  The claims folder, a copy of the remand and any pertinent documents in the Virtual VA or VBMS efolders must be available and reviewed by the clinician.  

The reviewer is asked to opine on whether the Veteran's service-connected disabilities (eczema of the feet and hands, asthma, multiple cold injury residuals affecting the extremities, bilateral shoulder osteoarthritis, bilateral elbow tendonitis, and depression), without consideration of non-service-connected disabilities, as likely as not (i.e., 50 percent probability or greater) were productive of unemployability prior to May 25, 2010.  Consideration should be given to the Veteran's high school education and occupational training and experience.  The reviewer should be asked to identify the date of onset of unemployability (if unemployability is found before May 25, 2010).

An explanation must be provided.  If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  The agency of original jurisdiction (AOJ) should undertake any additional development suggested by the reviewer.

6.  The AOJ must ensure that all development complies with this remand and take any necessary remedial action.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

